In an action for separation by plaintiff wife, wherein her husband counterclaims for a divorce or for a separation, plaintiff appeals from an order denying her motion to open her. default in appearance and for temporary custody of infant children. Order reversed, without costs, and motion granted to the extent of opening plaintiff’s default, without costs; custody of the children to remain with defendant until final determination after trial. In our opinion, the motion to open the default should have .been granted in the interests of justice. Carswell, Acting P, J., Johnston, Wenzel, MaeCrate and Schmidt, JJ., concur,